       Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 1 of 13



1     Bradley D. Shwer (No. 022696)
      Sara R. Witthoft (No. 023521)
2     THORPE SHWER, P.C.
      3200 North Central Avenue, Suite 1560
3     Phoenix, Arizona 85012-2441
      Telephone: (602) 682-6100
4     Email: docket@thorpeshwer.com;
      bshwer@thorpeshwer.com;
5     swiftthoft@thorpeshwer.com
6     Arnold P. Lutzker (Appearing Pro Hac Vice)
      Benjamin Sternberg (Appearing Pro Hac Vice)
7     LUTZKER & LUTZKER LLP
      1233 20th Street, NW, Suite 703
8     Washington, DC 20036
      Telephone: (202) 408-7600
9     Email: arnie@lutzker.com; ben@lutzker.com
10    Attorneys for Applicant Julia Allison Baugher
11                         UNITED STATES DISTRICT COURT FOR THE
                                   DISTRICT OF ARIZONA
12
      In the Matter of the Application of Julia     Case No. 2-19- mc-00034-PHX-JJT
13    Allison Baugher
                                                        APPLICANT JULIA ALLISON
14                                                    BAUGHER’S MEMORANDUM IN
                                                      OPPOSITION TO: (1) MOVANTS’
15                                                    MOTION FOR LEAVE TO FILE AN
                                                      AMENDED MOTION TO QUASH,
16                                                       AND (2) MOVANTS’ FIRST
                                                       AMENDED MOTION TO QUASH
17
18
19             Applicant Julia Allison Baugher (“Ms. Baugher”), through her attorneys, hereby
20
     submits this Memorandum of Law in opposition to: (1) Movants John and Jane Does’
21
     “Motion for Leave to File an Amended Motion to Quash Exceeding the Page Limitation
22
23   Set Forth in L.R. Civ. 7.2(e) and To Stay Briefing Schedule” (hereinafter, the “Motion for
24   Leave”), and (2) Movants’ “First Amended Motion to Quash Subpoena Issued Pursuant to
25
     17 U.S.C. § 512(h)” (hereinafter, the “First Amended Motion to Quash”).
26
27
28


     9134505
         Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 2 of 13



1                                           INTRODUCTION
2
              Does’ Motion for Leave is nothing more than an attempt to address attorney error
3
     and remedy a deficient filing. Does had their opportunity to fully argue its position in the
4
5    initial motion to quash filed on November 13, 2019 (the “Motion to Quash”). But, instead,

6    Does elected to file a brief that exceeded this Court’s page limitation and contained no
7
     evidentiary support. Now, after waiting for Ms. Baugher to file her opposition to the Motion
8
     to Quash, Does ask this Court to grant them a “do-over.” The Court should not countenance
9
10   Does’ thinly veiled and improper1 attempt to evade the bar on raising new evidence and

11   argument in a reply brief. Nor should it tolerate Does’ filing of the First Amended Motion
12
     to Quash without leave of the Court. Indeed, to hold otherwise would be to reward Does’
13
     procedural gymnastics and encourage future litigants to engage in similar, prejudicial
14
15   gamesmanship. For these reasons, and the reasons set forth more fully below, this Court

16   should deny Does’ Motion for Leave and First Amended Motion to Quash and strike
17
     Documents 10 and 11 from the record.
18
                                             BACKGROUND
19
20            On October 7, 2019, Ms. Baugher filed a Digital Millennium Copyright Act

21   (“DMCA”) subpoena request with this Court in order to obtain information sufficient to
22   identify a number of unknown infringers who operated and/or contributed to the
23
     dissemination of infringing content on the website https://rebloggingdonk.com/. See Doc.
24
25   1. A DMCA subpoena with a response date of October 22, 2019 was issued by this Court

26
27
     1
         Remarkably, Does’ Motion for Leave fails to cite to any legal basis for the requested relief.
28


                                                      2
         Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 3 of 13



1    on October 8, 2019 (the “DMCA Subpoena”) and served on GoDaddy.com, LLC on
2
     October 10, 2019. See Doc. 2.
3
             Fourteen days after receiving notification from GoDaddy.com, LLC, Does filed a
4
5    motion to quash the DMCA Subpoena and a motion for a temporary restraining order. See

6    Doc. 4. The Motion to Quash exceeded this Court’s page limitation by more than six pages2
7
     and was entirely unsupported by evidence. See id.
8
             Although the Court’s November 19, 2019 Order directed “the parties” to file “any
9
10   responses” to the Motion Quash by December 2, 2019 (see Doc. 6), on November 26, 2019,

11   the Parties entered into a stipulation to extend the briefing schedule. See Doc. 7. And, the
12
     following day, the Court granted the Parties’ stipulation and extended Ms. Baugher’s
13
     opposition deadline until December 9, 2019 and Does’ reply deadline to December 23,
14
15   2019. See Doc. 8.

16           Pursuant to the Court’s November 27th Order, Ms. Baugher filed her opposition to
17
     the Motion to Quash on December 9, 2019 (the “Opposition”), along with a declaration
18
     supporting her copyright infringement claims. See Doc. 9. In the Opposition, Ms. Baugher
19
20   contends that Does’ First Amendment and fair use arguments should be rejected because

21   courts typically command the production of identifying information in response to a DMCA
22   subpoena upon a prima facie showing of copyright infringement, and Ms. Baugher easily
23
     meets that threshold question. See id. at 6-17. Ms. Baugher also argues that the Court
24
25   should decline to consider Does’ fair use argument because it is contained in the portion of

26
27   2
      The entirety of Does’ fair use argument was contained in the portion of the Motion to
     Quash that exceeded this Court’s page limitation. See Doc. 4 at 18-23.
28


                                                  3
         Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 4 of 13



1    the Motion to Quash that exceeds this Court’s page limitation and is not supported by
2
     evidence. See Doc. 9 at 15-16.
3
               Ten days after the filing of the Opposition, and prior to the deadline for submitting
4
5    a reply brief, Does filed the instant Motion for Leave. See Doc. 10. Does’ Motion for

6    Leave—which includes a declaration from Doe 1—argues that Does should be granted
7
     leave to file an amended motion to quash because “it would result in little or no prejudice
8
     to Baugher; it would prevent substantial, irreparable harm to Does; [and] it would permit
9
10   the Does to present critical, newly-discovered evidence.” See id. at 3. Does’ motion also

11   seeks leave to file an expanded motion to quash of up to twenty-five pages in length and
12
     requests that Does be afforded an additional thirty days in which to collect and marshal the
13
     evidence necessary to support its amended motion to quash. See id. at 40.
14
15             Without obtaining leave of the Court, Does filed their First Amended Motion to

16   Quash on December 23, 2019.3 See Doc. 11. Concurrently therewith, Does also filed their
17
     Reply Memorandum in Support of their Motion for Temporary Restraining Order (the
18
     “Reply”). See Doc.12. Does’ Reply does not address any of the substantive arguments in
19
20   Ms. Baugher’s Opposition and, instead, reiterates Does’ request that the Court enter a

21   temporary restraining order enjoining GoDaddy from producing the information requested
22   in the DMCA Subpoena until the Court rules on the merits of the Motion to Quash. See id.
23
     at 4-6.
24
25
26
     3
       Does’ First Amendment Motion to Quash suggests that the instant Motion for Leave
27   relates to a second amended motion to quash that Does intend to file after engaging in
     further factual discovery. See Doc. 11 at 2-3.
28


                                                     4
       Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 5 of 13



1           This memorandum opposes Does’ Motion for Leave and First Amended Motion to
2
     Quash.
3
                                            ARGUMENT
4
            I.      Does’ Motion For Leave Should Be Denied Because It Is An Improper
5                   Attempt to Circumvent the Bar on Introducing New Evidence and
6                   Argument in a Reply Brief and is Inconsistent With Traditional Notions
                    of Fair Play and Due Process.
7
            The purpose of a reply brief under Local Rule 7.2 is to rebut the nonmovants
8
9    response in a brief filing. See L.R. Civ. 7.2(d), (e)(2). A reply brief is not, however, the
10   place to raise new argument or evidence or remedy one’s initial, deficient filing. Indeed, it
11
     is well-established that courts do not consider arguments and evidence that is presented for
12
13   the first time in a reply brief and do not permit parties to circumvent that rule by filing an

14   “Amended Motion” that is tantamount to a reply. See e.g. Nat’l Fire Ins. Co. v. Lewis, 898
15   F. Supp.2d 1132, n. 11 (D. Ariz. 2012) (finding that arguments raised for the first time in
16
     reply briefs are deemed waived); De Freitas v. Thomas, 2016 U.S. Dist. LEXIS 9461, at *
17
18   5-7 (D. Ariz., Jan. 26, 2016) (determining that it is improper for a party to proffer new

19   factual evidence or argument in a reply brief); Blundell v. Lassiter, 2018 U.S. Dist. LEXIS
20   225994, at *40-42 (N.D. Tex. 2018) (holding that a defendant should not be permitted to
21
     amend his motion to dismiss to include new arguments that would not have been considered
22
23   in a reply).

24          Here, Does’ Motion for Leave seeks to introduce new evidence and argument that
25   was not included in its Motion to Quash. More specifically, by their proposed amendments,
26
     Does’ seek leave to include: (1) a fair use argument that was made by Does in the portion
27
28


                                                   5
         Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 6 of 13



1    of its Motion to Quash that exceeded this Court’s page limitation; and (2) a declaration from
2
     Doe 1 that supports the First Amendment and anonymous speech arguments that Does
3
     raised in the Motion to Quash. All of this argument and evidence could have been included
4
5    in proper form in Does’ Motion to Quash. But, instead, Does elected to file a placeholder

6    motion that purported to reserve the right “to properly update and supplement their
7
     argument and evidentiary support.” See Doc. 4 at 10. Does should not be permitted to
8
     willfully4 circumvent the rule against raising new argument and evidence in a reply brief by
9
10   including the same in its amended motion. Nor should Does be permitted to restart the

11   briefing process after having the benefit of knowing all of the arguments and evidence Ms.
12
     Baugher intends to rely on. Accordingly, Ms. Baugher respectfully requests that this Court
13
     deny Does’ Motion for Leave and strike Documents 10 and 11 from the record.
14
15           II.   Even Under the Ill-Defined Test Proposed By Does, the Motion for Leave
                   Should Be Denied.
16
             Does’ Motion for Leave fails to articulate the specific legal standard that should
17
18   apply to its motion. Nevertheless, Does appear to apply a multi-factor test akin to the

19   standard for amending a complaint under Fed. R. Civ. P. 15(a)(2). See Doc. 10 at 5-14.
20   While Ms. Baugher submits that Fed. R. Civ. P. 15(a)(2) applies only to the amendment of
21
     pleadings and believes that the Motion for Leave should be barred for the reasons set forth
22
23   in Section I, the factors considered by courts in connection with Rule 15(a)(2) motions also

24
25   4
       Plaintiffs’ decision to introduce its fair use argument and declaration in the Motion for
26   Leave and not the Reply indicates that they are familiar with the well-established rule
     against introducing new evidence and argument in a reply. Had they not been aware of this
27   rule, they would have simply included their fair use argument and declaration in the Reply
     and not limited that brief to the narrow issue of the temporary restraining order.
28


                                                  6
         Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 7 of 13



1    militate in favor of denying Does’ Motion for Leave. Indeed, each of the relevant
2
     amendment factors articulated by the Supreme Court in Foman v. Davis weigh firmly
3
     against granting Does’ Motion for Leave. See Forman v. Davis, 371 U.S. 178, 181 (1962)
4
5    (holding that undue delay, bad faith, dilatory motive, futility, or prejudice to the opposing

6    party may justify denial of an amendment under Rule 15(a)).5
7
                   a. Does’ Motion for Leave Should Be Denied Because It Was Filed in Bad
8                     Faith and With a Dilatory Motive.
9            Does contend that the requested amendment is not the product of bad faith or a
10
     dilatory motive because their initial Motion to Quash was filed under “nearly
11
     insurmountable” time constraints that prevented their counsel from fully presenting the
12
13   arguments and evidence necessary to prevail. See Doc. 10 at 2, 4-5, 8-9. But that is simply

14   not the case. Under Fed. R. Civ. P. 45, a responding party must serve its objections “before
15
     the earlier of the time specified for compliance or 14 days after the subpoena is served.”
16
     Fed. R. Civ. P. 45(d)(2)(B). And it is well-established that a subpoena which provides the
17
18   responding party with 14 days to respond is presumptively reasonable. See In re Rule 45

19   Subpoena Issued to Cablevision Sys. Corp., 2010 U.S. Dist. LEXIS 40653, at *18
20   (E.D.N.Y., Feb. 5, 2010) (collecting cases). Accordingly, Does cannot maintain that their
21
     delay in presenting full and adequate argument and evidence is justified by the fact that they
22
23
24
     5
      Likewise, the factors considered when determining whether there is good cause to modify
25   a scheduling order under Fed. R. Civ. P. 16(b)(4) also support denying Does’ Motion for
26   Leave. See Floyd v. IDS Prop. Cas. Ins. Co., 2019 U.S. Dist. LEXIS 61106, at *2-3 (D.
     Ariz., April 9, 2019) (finding that a party seeking leave to modify a scheduling order under
27   Rule 16 has the burden of establishing that it acted with diligence and that the modification
     will not cause prejudice to the opposing party).
28


                                                   7
       Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 8 of 13



1    had only fourteen days to respond to the DMCA Subpoena and would have had “at least a
2
     month” to respond under “more usual circumstances.” See Doc. 10 at 9.
3
            But even if that were not the case and objecting to a subpoena within 14 days were
4
5    the herculean task Does say it is, this factor would weigh against granting Does’ Motion for

6    Leave. Does have offered no explanation as to why it took them fifty days from the date
7
     they were served with the DMCA Subpoena to file the instant Motion for Leave. Moreover,
8
     Does fail to explain why it was necessary to wait until after Ms. Baugher filed her
9
10   Opposition to the Motion to Quash on December 9, 2019 to submit the Declaration of Doe

11   1 or present its modified arguments. Indeed, the only plausible explanations for such delay
12
     are attorney error or gamesmanship.         And neither of these rationales should be
13
     countenanced by the Court. Accordingly, Ms. Baugher submits that this factor militates
14
15   against amendment.

16                 b. Does’ Motion for Leave Should Be Denied Because It Would Materially
                      and Unjustifiably Prejudice Ms. Baugher.
17
18          In their Motion for Leave, Does argue that Ms. Baugher would not be prejudiced by

19   Does’ filing of an Amended Motion to Quash because Does’ Motion to Quash put Ms.
20   Baugher on notice that Does intended to supplement their motion at a later point. See Doc.
21
     10 at 7-8. While it is true that Does’ Motion to Quash “requested until November 18, 2019
22
23   to update and supplement their argument and evidentiary support,” the mere fact that Does

24   requested more time to marshal and present evidence does not mean that Ms. Baugher will
25   be unharmed by the relief requested in the Motion for Leave.
26
27
28


                                                  8
         Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 9 of 13



1            The instant subpoena dispute is no trivial matter to Ms. Baugher. And she has
2
     already expended considerable resources responding to Does’ Motion to Quash and Motion
3
     for Leave. If the Motion for Leave is granted, and Does are permitted to file what amounts
4
5    to a “do-over,” Ms. Baugher will be forced to incur the substantial cost associated with

6    relitigating an issue that has already been presented to the Court in full.6 Moreover, Ms.
7
     Baugher will be further prejudiced because the requested stay will delay her relief for at
8
     least fifty-four days. See Doc. 10 at 40.
9
10           Perhaps more significantly, Ms. Baugher will be procedurally prejudiced if Does

11   Motion for Leave is granted. If the requested relief is granted, Does will be permitted to
12
     reframe their motion and introduce new facts and argument after having the benefit of
13
     seeing Ms. Baugher’s Opposition. Additionally, Does will be allowed to effectively
14
15   circumvent this Court’s page limitation and force Ms. Baugher to respond to Does’

16   extensive argument (which now included more than sixty pages of legal argument) in a
17
     mere seventeen pages. See L.R. Civ. 7.2 (e)(1); Doc. 10 at 40. This would be unfairly tilt
18
     the scales of justice against Ms. Baugher. But it would also establish an unwelcome
19
20   precedent. Indeed, if the Court were to consider the new evidence and argument contained

21   in Does’ motions and reward Does’ procedural gymnastics, future litigants would be
22   encouraged to engage in similar gamesmanship. For these reasons, and because much of
23
24
25
     6
26    In fact, because Does have evidenced an intent to file a Second Amended Motion to Quash,
     granting Does’ Motion for Leave may cause Ms. Baugher to incur the expense and delay
27   associated with two additional rounds of briefing. See Doc. 11 at 2-3 (indicating that “Does
     intend to file a Second Amended Motion to Quash”).
28


                                                  9
      Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 10 of 13



1    the above-mentioned prejudice could have been avoided had Does acted expeditiously, the
2
     Court should find that this factor weighs strongly against amendment.
3
                   c. Does’ Motion for Leave Should Be Denied Because It Would Be Futile.
4
5           In addition to considerations of delay and prejudice, courts typically consider

6    whether a proposed amendment would be futile. See e.g. Carve Designs, Inc. v. Australian
7
     Apparel Pty. Ltd., 2016 U.S. Dist. LEXIS 153841, at *13-14 (C.D. Cal., June 29, 2016)
8
     (“Futility of amendment can, by itself, justify denial of a motion for leave to amend.”). As
9
10   is more fully set forth in the Opposition, Ms. Baugher submits that it would be futile to

11   permit Does’ to amend their motion to include the fair use argument and declarations. See
12
     Doc. 9 at 6-17.
13
            Although Ms. Baugher’s Opposition argued that the factual statements and fair use
14
15   argument in the Motion to Quash were not properly before the Court, her Opposition

16   directly addressed Does’ unsupported factual statements and fair use argument. And it
17
     adduced substantial evidence and case law in support of Ms. Baugher’s contention that
18
     Does’ fair use argument was both premature and unavailing. See Doc. 9 at 6-17. Does’
19
20   First Amended Motion to Quash remains utterly silent as to why the issue of fair use should

21   even be considered by the Court, and Does’ flurry of recent filings cite no case in which a
22   court withheld identifying information requested under Section 512(h) on fair use grounds.
23
     Accordingly, even if the requested amendment were not the product of undue delay and did
24
25   not cause prejudice, it would be barred on the ground of futility.

26
27
28


                                                  10
         Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 11 of 13



1            III.   Does’ First Amended Motion to Quash Should Be Denied Because it Was
2                   Filed Without the Court’s Consent.

3            It is well-established that a party must obtain leave of the Court prior to amending a

4    filing under Rule 15(a)(2) or modifying a scheduling order under Rule 16(b)(4). See Fed.
5
     R. Civ. P. 15(a)(2); Fed. R. Civ. P. 16(b)(4). Moreover, it is axiomatic that a party must
6
     wait for the Court to rule on a motion for leave to amend before filing the subject
7
8    amendment.

9            Nevertheless, a mere four days after filing the Motion for Leave, Does’ counsel filed
10
     Does’ First Amended Motion to Quash. See Doc. 11. It is not clear if Does’ intended for
11
     the First Amended Motion to Quash to be filed as an attachment to the Motion for Leave7,
12
13   or if Does’ intended for the First Amended Motion to Quash to be a stand-alone motion that

14   would trigger a response deadline for Ms. Baugher. But, if the First Amended Motion to
15
     Quash is construed as a stand-alone motion, Ms. Baugher submits that it should be denied
16
     on the ground that Does’ have not yet obtained the Court’s consent to file an amendment or
17
18   modify the Court’s November 27, 2019 Scheduling Order.

19
20
21
22
23
24
25   7
       Footnote 1 from the Motion for Leave—which states “Does are not required to attach
26   hereto a complete, annotated copy of the proposed Amended Motion”—suggests that Does
     did not intend for the First Amended Motion to Quash to be treated as an attachment to the
27   Motion for Leave. See Doc. 10 at n. 1.
28


                                                   11
      Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 12 of 13



1                                      CONCLUSION
2
           For the forgoing reasons and the reasons set forth in the Opposition, Ms. Baugher
3
     respectfully requests that the Court deny Does’ Motion for Leave and First Amended
4
5    Motion to Quash.

6    Dated: January 2, 2020.
7
                                                    Respectfully Submitted,
8
                                             THORPE SHWER, P.C.
9
10                                           By /s/ Sara R. Witthof                 t
                                                 Bradley D. Shwer
11
                                                 Sara R. Witthoft
12
13
                                             LUTZKER & LUTZKER
14
                                             By /s/ Arnold P. Lutzker
15
                                               Arnold P. Lutzker
16                                             Attorneys for Applicant Julia Allison
                                               Baugher
17
18
19
20
21
22
23
24
25
26
27
28


                                               12
      Case 2:19-mc-00034-JJT Document 13 Filed 01/02/20 Page 13 of 13



1                               CERTIFICATE OF SERVICE
2
           I hereby certify that on January 2, 2020, I electronically transmitted the attached
3
     document to the Clerk’s office using the CM/ECF System for filing and transmittal of a
4
5    Notice of Electronic Filing to the following CM/ECF registrants:

6                               Philip A. Overcash
                                Christopher J. Charles
7
                                14646 N. Kierland Boulevard, Suite 230
8                               Scottsdale, AZ 85254
                                Attorneys for Jane Does and John Does
9
10                                                    s/ Joanne Granville
11                                                   Legal Assistant

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                13
